Citation Nr: 1242087	
Decision Date: 12/10/12    Archive Date: 12/20/12

DOCKET NO.  12-18 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date prior to January 23, 2009, for the grant of service connection for an anxiety disorder.

2.  Entitlement to an effective date prior to January 23, 2009, for the grant of service connection for residuals of cold injury to the right foot, to include amputation of the toes.

3.  Entitlement to an effective date prior to January 23, 2009, for the grant of service connection for cold injury to the right hand.

4.  Entitlement to an effective date prior to January 23, 2009, for the grant of special monthly pension based on the need for aid and attendance. 

5.  Entitlement to service connection for residuals of broken left pinky with arthritis.
      
6.  Entitlement to an effective date prior to January 23, 2009, for the grant of service connection for tinnitus.

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from January 1952 to January 1955.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio and a December 2010 rating decision of the VA RO in St. Petersburg, Florida.  Jurisdiction over all of the matters on appeal was later transferred to the St. Petersburg RO.  

The  issues of entitlement to a total disability evaluation based on individual unemployability (TDIU), entitlement to service connection for hypertension, to include as secondary to anxiety, entitlement to service connection for coronary artery disease, to include as secondary to anxiety, entitlement to service connection for diabetes mellitus, to include as secondary to anxiety, and entitlement to service connection for peripheral vascular disease, to include as secondary to anxiety, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  Prior to January 23, 2009, VA did not receive a communication from the Veteran indicating intent to seek service connection for a psychiatric disorder.

2.  Prior to May 17, 2006, VA did not receive a communication from the Veteran indicating intent to seek service connection for cold injury to the right foot, to include amputation of the toes.

3.  Prior to January 23, 2009, VA did not receive a communication from the Veteran indicating intent to seek service connection for a cold injury to the right hand.

4.  Prior to January 23, 2009, the evidence does not demonstrate that the Veteran was blind or nearly blind, institutionalized in a nursing home on account of physical or mental incapacity, unable to feed or clothe himself, bedridden, or incapable of attending to the needs of nature without assistance, and his disabilities when considered in conjunction with each other, did not result in his inability to care for most of his daily personal needs without regular personal assistance from others.

5.  In a July 2012 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to service connection for residuals of broken left pinky with arthritis.

6.  In a July 2012 statement, as well as prior to the promulgation of a decision in the present appeal, the Veteran withdrew his Substantive Appeal with respect to the issue of entitlement to an effective date prior to January 23, 2009, for the grant of service connection for tinnitus.


CONCLUSIONS OF LAW

1.  The requirements for an effective date prior to January 23, 2009, for the grant of service connection for anxiety disorder have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2012).

2.  The requirements for the assignment of an effective date of May 17, 2006, but no earlier, for the grant of service connection for cold injury to the right foot, to include amputation of the toes, have been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2012).

3.  The requirements for an effective date prior to January 23, 2009, for the grant of service connection for cold injury to the right hand have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400 (2012).

4.  The requirements for an effective date prior to January 23, 2009, for the grant of special monthly pension based on the need for aid and attendance have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.159, 3.400, 3.351, 3.351 (2012).

5.  With respect to the issue of entitlement to service connection for residuals of broken left pinky with arthritis, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).

6.  With respect to the issue of entitlement to an effective date prior to January 23, 2009, for the grant of service connection for tinnitus, the criteria for withdrawal of the Veteran's Substantive Appeal have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to earlier effective date claims, in cases such as this where the benefits sought have been granted and an initial disability rating and effective date have been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The appellant bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  That burden has not been met in this case and the Veteran has not alleged any prejudice.

Nevertheless, the record reflects that the Veteran was provided a meaningful opportunity to participate effectively in the processing of his claims such that the notice error did not affect the essential fairness of the adjudication now on appeal. Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The Veteran was notified that his claims were awarded with an effective date of January 23, 2009, along with assigned evaluations.  He was provided notice how to appeal that decision, and he did so with respect to the effective date of the awards.  He was provided a Statement of the Case.  VA has obtained the Veteran's service treatment record and assisted the Veteran in obtaining evidence.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file, and the Veteran has not contended otherwise.

The Board therefore finds that a decision on the merits at this time does not violate the VCAA, or prejudice the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Board has, of course, considered seeking further development in this case.  In particular, it has considered the guidelines for developing claims related to the October 2008 Records Incident at the New York RO.  See VBA Fast Letter 08-41 (Nov. 14, 2008).  However, in light of the length of time that this case has been on appeal, the Board believes that this development is unnecessary, particularly as the Board has conceded that the asserted May 2006 document was received by VA as the Veteran claims.  As this fact has been conceded such action would only needlessly delay adjudication of the appellant's claims, particularly as the ultimate issue is not receipt of the Veteran's claims, but rather the scope and intent thereof.  The Court has held that such delays are to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en banc), vacated on other grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Earlier Effective Date Claims

The Veteran has appealed the issues of entitlement to earlier effective dates prior to January 23, 2009, for the grant of service connection for an anxiety disorder, residuals of cold injury to the right foot, to include amputation of the toes, cold injury to the right hand and the grant of special monthly pension based on the need for aid and attendance.  The Veteran asserts that the effective date of these claims should be extended back to May 17, 2006, the date he asserts he had previously submitted unadjudicated claims.  He particularly asserts that he had filed such claims at that time and that his claims were mishandled during the October 2008 Records Incident at the New York RO.  See Fast Letter 08-41 Revised (rescinded November 30, 2010).  

A review of the claims file reveals a copy of a signed statement from the Veteran dated May 17, 2006, but which is not date-stamped by VA and does not contain any indication of mailing to or receipt by VA.  The statement is titled "Request for Service Connected Disability Determination" and requests service connection for "residuals trauma left little finger left hand" and "bilateral legs."  In the letter, the Veteran also requested that he be granted a pension.  

Situated within the claims file along with the May 17, 2006, letter, there appears a June 3, 2006, sworn Declaration of J.L., the Veteran's younger sister.  In this declaration, she addresses the Veteran's claim for a left pinky finger injury and its residuals.  

Contained near the beginning of volume 1 of 2 of the Veteran's claims files are VA medical records noting that the Veteran first sought VA treatment on June 6, 2006.  At this time, he complained of a past history of diabetes mellitus, hypercholestoremia, osteoarthritis and a contracture of the left ring finger.  He was notably scheduled to have surgical repair of his left ring finger by an outside surgeon.  Otherwise, he was noted as doing well, having good exercise tolerance, no chest pain, shortness of breath or urinary symptoms.  

An August 2006 note from VA documents cyanosis of the right hand at the 3rd and 4th fingers.  

An October 25, 2007, VA note documents that the Veteran presented at VA for a schedule follow up, with no changes noted since his last presentation.  Examination noted that he appeared elderly and comfortable.  No indication that the Veteran was unable to attend to the activities of daily living and the needs of nature, etc., appears in this record. 

A February 2008 note documents a negative PTSD screen.  The record documents no complaints or diagnoses regarding the feet or lower extremities.  It notes that the Veteran had recently had a retinal examination, but contains no diagnosis regarding the eyes.  

On January 23, 2009, VA received the Veteran's formal claim (VA Form 21-526).  In this claim, he indicated that he sought service connection for a residuals of a broken left pinky finger, bilateral hearing loss and nonservice-connected pension.  He noted, in this claim, that he was not then working and had retired.  He also noted that diabetes mellitus and a heart condition prevented him from working.  

Of record is a statement from the Veteran dated January 23, 2009, and received by the New York RO on February 17, 2009.  In this statement, the Veteran relates that he was enclosing evidence to "support [his] claims" that were "put in 2 week[s] ago."  He enclosed a declaration dated June 3, 2006, that he signed and which related only to his claim for service connection of an injury to his left pinky finger and residuals.  He also requested that VA "make sure [he] put down for [his] hearing loss" and noted "right foot and r[ight] hand from the cold in Korea."  

Also of record is a statement from the Veteran signed and dated February 4, 2009, and received by VA on February 17, 2009.  Inter alia, he related that "please [he] forgot to put in PTSD because [he had] been suffering all these years."  He noted that he had had triple bypass cardiac surgery only 3 months prior.  

Of record is a another signed statement from the Veteran dated February 13, 2009, and received by VA on March 3, 2009.  In this statement, he relates a history of cold injury to the hands and feet.  He also requested a nonservice-connected pension and noted that he was to undergo a surgical procedure on his right leg due to poor circulation due to "the cold."

In a March 2009 statement the Veteran related that his toes had been "cut off" due to "this neuropathy."  He requested assistance.  

In a July 2009 statement the Veteran, inter alia, requested that he be informed as to what happened to the aforementioned May 17, 2006, statement.  He also requested that VA await information from him in regards to his PTSD claim.  Shortly thereafter, in June 2009, he submitted information in support of his PTSD claim. 

Of record is an October 23, 2009, Report of Contact in regards to the Veteran's claim for service connection of PTSD.  The report notes that the Veteran related that he had been informed by the VA Hospital in Manhattan, NY that his records were shredded for his first claim for PTSD in 2006.  The report notes that the Veteran had the alleged original claim for PTSD in his possession and which was dated May 17, 2006, i.e. the aforementioned May 2006 submission, the detail of which is outlined above.  Thus, the Veteran asserts that this document suffices to satisfy an earlier effective date for the grant of service connection for an anxiety disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In a June 2010 letter, the Veteran referenced several documents as proof that his claims were submitted in May 2006.  He related that at the time he asserts that his claims were filed in May 2006 that he had a service officer, M.G. at that time.  Notably, there does appear in the claims file a VA form 21-22 dated May 17, 2006.  He also noted that he received the New York State Conspicuous Service Star and the New York State Medal for Merit in May 2007.  He also enclosed an X-ray of his left little finger dated in May 2006 and an associated release for these records.  He asserted that this supported that his claims were filed in May 2006.

In an August 2010 statement the Veteran disagreed with the May 2010 rating decision.  With respect to "neuropathy," which notably was deferred in this rating decision, the Veteran expressed disagreement with the effective date of this award.  He noted that he had submitted a claim for this condition on May 17, 2006, and attached a copy of the aforementioned May 17, 2006, statement.  

In a January 2011 NOD, the Veteran related that he disagreed with the assigned effective date of January 23, 2009, for the grants of service connection for anxiety disorder (claimed as PTSD), cold injury to the right foot, to include amputation of toes, and cold injury to the right hand, as well as the award of special monthly pension.  He cited the May 17, 2006, statement as evidence in support of this assertion and attached the document, as well as his aforementioned June 2006 declaration regarding his left pinky finger. 

In a July 2012 statement, the Veteran's representative reiterated the Veteran's contentions.  In particular, the representative noted that the Veteran claimed that the VA RO in New York either destroyed or mishandled the May 17, 2006, statement in support of his claim.  The representative asserted that earlier effective dates were thus warranted.  The representative also asserted that service connection for residuals of injury and arthritis of the left pinky finger was warranted.

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2002).  The effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).  

If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).  A previous determination which is final and binding will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 C.F.R. § 3.105(a).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by the VA. 38 U.S.C.A. § 5101(a).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication indicating an intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought.  See 38 C.F.R. § 3.155(a); Servello, 3 Vet. App. at 199 (holding that 38 C.F.R. § 3.155(a) does not contain the word 'specifically,' and that making such precision a prerequisite to acceptance of a communication as an informal claim would contravene the Court's precedents and public policies underlying the statutory scheme).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  An application is defined as a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. 38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d. 1351 (Fed. Cir. 1999), (an expressed intent to claim benefits must be in writing in order to constitute an informal claim; an oral inquiry does not suffice).

With regard to the terms "application" or "claim," the Board notes that once a formal claim for compensation has been allowed or a formal claim for compensation disallowed for the reason that the service-connected disability is not compensable in degree, a report of examination or hospitalization by VA or the uniformed services can be accepted as an informal claim for benefits.  The date of outpatient or hospital examination or date of admission to a VA or uniformed services hospital will be accepted as the date of receipt of a claim.  These provisions apply only when such reports relate to examination or treatment of a disability for which service connection has been previously established or when a claim specifying the benefit sought is received within one year from the date of such examination, treatment, or hospital examination.  38 C.F.R. § 3.157(b)(1); see also 38 C.F.R. § 3.155(a).

Title 38 C.F.R. § 3.155(c) provides that when a claim has been filed which meets the requirements of 38 C.F.R. § 3.151 or 38 C.F.R. § 3.152, an informal request for increase or reopening will be accepted as a claim.

Case law provides that, 38 C.F.R. § 3.157 only applies to a defined group of claims.  See Sears v. Principi, 16 Vet. App. 244, 249 (2002) (section 3.157 applies to a defined group of claims, i.e., as to disability compensation, those claims for which a report of a medical examination or hospitalization is accepted as an informal claim for an increase of a service connected rating where service connection has already been established).  VA medical records cannot be accepted as informal claims for disabilities where service connection has not been established.  The mere presence of medical evidence does not establish intent on the part of the Veteran to seek service connection for a condition.  See Brannon v. West, 12 Vet. App. 32, 35 (1998); Lalonde v. West, 12 Vet. App. 377, 382 (1999) (where appellant had not been granted service connection, mere receipt of medical records could not be construed as informal claim).  Merely seeking treatment, does not establish a claim, to include an informal claim, for service connection.

Further, the mere presence of a disability does not establish an intent on the part of the Veteran to seek service connection for that condition.  See KL v. Brown, 5 Vet. App. 205, 208 (1993); Crawford v. Brown, 5 Vet. App. 33, 35 (1995).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

As mentioned above, the Board has conceded, based upon the Veteran's assertions and the 2008 irregularities at the New York RO, that the May 17, 2006, communication and contemporaneous documents were received by VA.  Accordingly, resolution of these issues depends not on whether VA received the Veteran's claim or claims, but rather on whether the Veteran's communications evidence the Veteran's intent to apply for service connection of each disability involved in the present appeal.  With respect to the claim for special monthly compensation, the issue is on what date, if any, entitlement arose prior to January 23, 2009.

The Veteran asserts that the May 17, 2006 communication should suffice to award an effective date prior to January 23, 2009, for his claims for service connection of an anxiety disorder, cold injury to the right foot, to include amputation of the toes, and cold injury to the right hand.  Accordingly, the Board must ascertain whether the May 17, 2006, communication evidences an intent to apply for service connection of each of these disabilities.  

In resolving any doubt in the Veteran's favor, the Board finds that entitlement to an effective date of May 17, 2006, but no earlier is warranted for the grant of service connection for cold injury to the right foot, to include amputation of the toes.  In this regard, the Board notes that the May 17, 2006, communication indicated an intent to seek service connection for disability of the "bilateral legs."  In construing the claim broadly, the Board finds that it encompassed any disability of the feet, to include cold injury of the right foot.  Prior to this date there appears no communication from the Veteran indicating any intent regarding the right foot and he does not contend that he submitted a claim prior thereto.  38 C.F.R. § 3.400.  There is no indication that the Veteran has pleaded CUE.  Gilbert, supra.  

With respect to the effective date for the grant of service connection for cold injury to the right hand, the Board does not find any evidence of intent to apply for service connection thereof prior to the January 23, 2009, communication.  The Veteran's May 17, 2006, statement indicated a specific intent for service connection for residuals of trauma to the little finger of the left hand.  Moreover, the declarations, dated in June 2006, clearly refer solely to an injury to the little finger of the left hand sustained during a baseball game in service.  Thus, the Veteran's intent cannot be construed so broadly as to encompass the right upper extremity (hand) as he specifically referred to the left hand in both this communication and in his submitted declarations.  There appears no other indication of an intent to seek service connection for this disability prior to January 23, 2009, and he has not pleaded CUE.  Accordingly, the claim must be denied.  Gilbert, supra.

Entitlement to an effective date prior to January 23, 2009, is also not established for the grant of service connection for an anxiety disorder.  The May 17, 2006, communication clearly does not refer to any psychiatric disability or psychiatric complaints.  Indeed, by the Veteran's own admission in his February 2009 signed statement he had not previously filed a claim for service connection of PTSD, now characterized as an anxiety disorder.  He has not pleaded CUE.  Accordingly, the claim must be denied.  Gilbert, supra.

Lastly, the Veteran seeks an effective date prior to January 23, 2009, for the award of the grant of special monthly pension based on the need for aid and attendance.  As his May 2006 communication clearly evidences intent to seek pension benefits the question is thus whether he is entitled to the date of claim or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2012).

A Veteran entitled to receive nonservice-connected pension may receive pension at a higher, special monthly rate if he needs regular aid and attendance of another individual to conduct routine activities necessary for daily life.  38 U.S.C.A. § 1521(d).  A person is considered to need regular aid and attendance if he is a patient in a nursing home due to mental or physical incapacity; or helpless or blind, or so nearly helpless or blind as to need or require the regular aid and attendance of another individual; or establishes a factual need of aid and attendance under 38 C.F.R. § 3.352(a) criteria.  38 C.F.R. § 3.351(b)(c)(2012).

A determination as to factual need of aid and attendance must be based on actual requirements of personal assistance from others.  Consideration is given to an inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of prosthetic or orthopedic appliances without aid; inability to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.  See 38 C.F.R. § 3.352(a) (2012).  It is not required that all of the enumerated disabling conditions be found to exist before a favorable rating may be made; the particular personal functions which the claimant is unable to perform should be considered in connection with the condition as a whole, and the need for aid and attendance must only be regular, not constant.  Id.  For a favorable rating, at a minimum, one of the enumerated factors must be present.  Turco v. Brown, 9 Vet. App. 222, 224-25 (1996).  An individual who is bedridden shall also be considered to require regular aid and attendance.  "Bedridden" constitutes a condition that through its essential character actually requires that an individual remain in bed.  The fact that a claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for a lesser or greater portion of the day to promote convalescence or cure will not suffice.

As noted above, the Board has conceded the receipt of the Veteran's May 17, 2006, communication on that day.  As the communication clearly indicates the Veteran sought a pension at that time, the remaining question is whether prior to January 23, 2009, the evidence establishes an earlier date of entitlement based upon the criteria for aid and attendance, i.e. the date entitlement arose.  A review of the evidence of record dated prior to this date does not show that the requirements for the award of special monthly pension are met.  As outlined above, the clinical evidence prior to this time does not show any indication that the Veteran was a patient in a nursing home, helpless or blind, or nearly helpless or blind as to need the regular aid and attendance of another individual.  The clinical evidence documents no such needs and the Veteran does not argue that prior to January 23, 2009, he had such needs, etc.  No factors under 38 C.F.R. § 3.352(a) are shown by the evidence dated prior to this time.  He has never been bedridden and does not contend so.  Indeed, it appears as if throughout the course of the claim and present appeal that the Veteran did not meet any such requirements.  See e.g. May 2011 VA examination noting no need for assistive aids or devices and that the Veteran was active and able to garden.  Accordingly, the preponderance of the evidence weighs against the assignment of an effective date prior to January 23, 2009, for the award of special monthly pension based on the need for aid and attendance.  Gilbert, supra.

Dismissals

In a June 2012 Statement of the Case (SOC) the RO continued the denial of the Veteran's claim s for service connection of residuals of broken left pinky with arthritis and denied assignment of an effective date prior to January 23, 2009, for the grant of service connection for tinnitus.  In a separate June 2012 SOC the RO continued to deny the claims for entitlement to an effective date prior to January 23, 2009, for the grant of service connection for an anxiety disorder, entitlement to an effective date prior to January 23, 2009, for the grant of service connection for residuals of cold injury to the right foot, to include amputation of the toes, entitlement to an effective date prior to January 23, 2009, for the grant of service connection for cold injury to the right hand and entitlement to an effective date prior to January 23, 2009, for the grant of special monthly compensation based on the need for aid and attendance. 

In his Substantive Appeal (VA Form 9) the Veteran checked the box indicating that he wished to appeal all of the issues in the SOCs.  However, he presented argument on only the claims for earlier effective dates for service connection of anxiety disorder, service connection for a right foot cold injury with amputation of the great right toe and service connection of a cold injury to the right hand.  Moreover, in a September 2012 Written Brief Presentation the Veteran's representative submitted argument on only 4 issues, particularly those related to claims for earlier effective dates for: 1) the grant of service connection for a psychiatric condition; 2) the grant of service connection for residuals of cold injury to the right foot, to include amputation of the toes; 3) the grant of service connection for residuals of cold injury to the right hand and 4) for the grant of special monthly compensation.  

The appeals of the denials of entitlement to service connection for residuals of broken left pinky with arthritis and entitlement to an effective date prior to January 23, 2009, for the grant of service connection for tinnitus were certified to the Board in July 2012.  38 C.F.R. § 19.35.

Given the unclear nature of the scope of the Veteran's Substantive Appeal, VA sought clarification.  In this regard, there is a November 15, 2012, letter contained within the claims file from the Veteran's representative indicating that the Veteran wished to appeal only the issues listed in the September 2012 Written Brief Presentation.  

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing. 38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  By his November 2012 statement, the appellant withdrew his appeal with respect to the claims of entitlement to service connection for residuals of broken left pinky with arthritis and entitlement to an effective date prior to January 23, 2009, for the grant of service connection for tinnitus; therefore, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeals with respect to these issues and they are therefore dismissed.



ORDER

Entitlement to an effective date prior to January 23, 2009, for the grant of service connection for an anxiety disorder is denied.

Entitlement to an effective of May 17, 2006, but no earlier, for the grant of service connection for residuals of cold injury to the right foot, to include amputation of the toes, is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an effective date prior to January 23, 2009, for the grant of service connection for cold injury to the right hand is denied.

Entitlement to an effective date prior to January 23, 2009, for the grant of special monthly pension based on the need for aid and attendance is denied.

The appeal is dismissed with respect to the claim of entitlement to service connection for residuals of broken left pinky with arthritis.

The appeal is dismissed with respect to the claim of entitlement to an effective date prior to January 23, 2009, for the grant of service connection for tinnitus



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


